USCA1 Opinion

	




        September 28, 1995      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APEPALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1069                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                           CERTAIN REAL PROPERTY LOCATED AT                           300 FERN STREET BANGOR, ET AL.,                                Defendants, Appellees,                                   ________________                                    SUSAN E. BURKE                                 Claimant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge.                                           ___________                          Selya and Boudin, Circuit Judges.                                            ______________                                          ____________________             Susan E. Burke on brief pro se.             ______________             Jay P. McCloskey, United States Attorney, and Michael M.  DuBose,             ________________                              __________________        Assistant United  States Attorney, on Motion for Summary Dismissal for        appellees.                                 ____________________                                 ____________________                      Per Curiam.   Appellant appeals from  the denial of                      __________            her Rule 60(b)(4)  motion.   She contends  that a  forfeiture            decree  is void because she did not receive sufficient notice            of the  forfeiture proceedings to  satisfy due process.   For            the reasons  which follow, we conclude that  appellant is not            entitled to relief.                      The   district   court   afforded    appellant   an            opportunity  to  prove that  she  had suffered  damages  as a            result of the due process violation, but  appellant failed to            appear at  the hearing, and  damages were denied.   Appellant            has  not  challenged the  denial  of damages  on  appeal, but            rather seeks  a determination that the  forfeiture decree was            void because of the due process violation.  She contends that            the purchaser  from the  government  could acquire  no  valid            title  under a void judgment, and her intent is apparently to            proceed  against the  purchaser if  the forfeiture  decree is            declared void.                      We will assume without deciding that  appellant had            some possessory interest in  the res entitling her to  notice            of the forfeiture proceedings and that the government  failed            to accord her sufficient notice, thereby violating her  right            to  due process.   Nevertheless,  because appellant,  despite            ample  opportunity, has  failed adequately  to describe  what            property interest she claims to have had, she is not entitled            to Rule 60(b)(4) relief.                      The record  owner, as well  as appellant's husband,            John Burke, were served in  the forfeiture action, and  their            rights in  the property  have been effectively  extinguished.            So far as we are aware, they have not collaterally challenged            the forfeiture decree as void.  In other words, the decree is            valid as  to their interests.   To prevail then  in her quest            against  the  purchaser,  appellant  would  need  to  show  a            property  interest that  could survive the  extinguishment of            the record owner's  and John Burke's.   She has failed  to do            this, and consequently we  conclude that appellant has failed            to establish  that  she  is entitled  to  relief  under  Rule            60(b)(4).                      Affirmed.                      ________                                         -3-